Citation Nr: 9920166	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status post 
bunionectomy for right hallux valgus, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for status post 
bunionectomy for left hallux valgus with small bony spur 
plantar surface, left calcaneus, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for small 
osteochondromas, right distal ulna and radius, with history 
of extensor tenosynovitis, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for left knee, status 
post excisions periarticular osteochondromas-left distal 
femur, status post arthroscopy with lateral compartment 
synovectomy, history of retropatellar pain syndrome with 
degenerative joint disease, and multiple residual 
osteochondromas proximal fibula, proximal tibia and distal 
femur, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for history of peptic 
ulcer disease with scarred duodenal bulb, small 2-centimeter 
hiatal hernia and mild gastritis by EGD, currently evaluated 
as 20 percent disabling.

7.  Entitlement to an increased rating for severe facial acne 
with post inflammatory pigmentation and acne of the back, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which denied entitlement to 
increased ratings for mechanical low back strain (low back 
disability); status post bunionectomy for right hallux valgus 
(right foot disability); status post bunionectomy for left 
hallux valgus with small bony spur plantar surface, left 
calcaneus (left foot disability); small osteochondromas, 
right distal ulna and radius, with history of extensor 
tenosynovitis (right wrist disability); left knee, status 
post excisions periarticular osteochondromas-left distal 
femur, status post arthroscopy with lateral compartment 
synovectomy, history of retropatellar pain syndrome with 
degenerative joint disease, and multiple residual 
osteochondromas proximal fibula, proximal tibia and distal 
femur (left knee disability); history of peptic ulcer disease 
with scarred duodenal bulb, small 2.0 centimeter hiatal 
hernia and mild gastritis by EGD (gastrointestinal 
disability); and severe facial acne with post inflammatory 
pigmentation and acne of the back (skin disability).  The 
veteran timely appealed these determinations to the Board.

In March 1999, the Board received the veteran's motion to 
have the Board directly consider additional evidence in 
support of her claims; the evidence was accompanied by a 
waiver of RO consideration.  The motion was granted later 
that same month, and that evidence will be considered in 
connection with the instant appeal.

As a final preliminary matter, the Board notes that in a 
written Informal Hearing Presentation filed by the veteran's 
representative with the Board in October 1998, he listed 
three issues not currently before the Board referred to three 
issues additional issues denied during the pendency of the 
appeal:  entitlement to individual unemployability; whether 
new and material evidence has been presented to reopen a 
claim for service connection for upper jaw surgery with right 
iliac crest bone graft; and entitlement to service connection 
for claimed numbness of the gums, resulting from jaw surgery.  
As these issues are not properly before the Board (see 
38 U.S.C.A. § 7105 (West 1991)), these matters are referred 
to the RO for any and all appropriate action. 





REMAND

The Board has carefully reviewed the claims file and finds 
that the veteran's claims must be remanded for further 
development.

Simply stated, the evidence of record is inadequate to 
evaluate the severity of the veteran's service-connected 
disabilities for which increased ratings are currently being 
sought.  In this regard, the Board observes that, during the 
course of this appeal, the veteran has been afforded only a 
VA orthopedic examination, conducted in August 1996.  The 
claims folder further reflects that, in February 1998, the 
veteran failed to report for multiple VA examinations.  There 
is no evidence in the record, however, that indicates that 
the veteran received notification of the date, time or 
location of the examinations.  Further, it does not appear 
that she was advised of the importance of appearing for the 
VA examinations. 

Because current medical findings are needed to properly 
adjudicate the veteran's increased rating claims, the veteran 
should be scheduled to undergo further orthopedic, 
gastrointestinal, and musculoskeletal examination.  Prior to 
the examinations, however, the RO should advise the veteran 
that a failure to report to the examinations could well 
result in the denial of her claims.  See 38 C.F.R. § 3.655 
(1998).

As regards the examination of the veteran's musculoskeletal 
disabilities, the examiner should include an opinion as to 
whether the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, and the RO should consider 
these factors in adjudicating those claims.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

In addition, as regards the claim for an increased rating for 
her low back disability, the Board observes that service 
medical records reflect a notation of muscle spasm in her 
lumbar spine, and in October 1992, an X-ray revealed that she 
had mild disc space narrowing at L4-L5.  When examined by VA 
in August 1995, one month subsequent to her discharge from 
active duty, the VA physician indicated that the veteran had 
mild paravertebral muscle spasm.  Subsequent post-service 
medical evidence shows she has had significant treatment for 
increasing lumbar spine disc pathology, which has been 
diagnosed as degenerative joint disease of the lumbar spine, 
lumbar spine stenosis and lumbar radiculopathy; further, a CT 
scan revealed that she had a herniated nucleus pulposus.  
However, it is unclear to the Board whether her lumbar disc 
pathology is part of her service-connected disability.  
Hence, a medical opinion on this point would be helpful in 
resolving the question on appeal.  Moreover, the RO should 
consider the inextricably intertwined issue of service 
connection for spinal disc pathology in connection with the 
increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

The Board further observes that the veteran's service-
connected left knee disability, which includes degenerative 
joint disease, currently is rated as 10 disabling under 
Diagnostic Code 5015-5257.  The Board would point out, 
however, that separate ratings for arthritis and instability 
may be assignable under Diagnostic Codes 5003 and 5257, if 
limitation of motion is at least at the noncomensable level 
under Diagnostic Code 5260 or Diagnostic Code 5261, or, 
consistent with 38 C.F.R. § 4.59, there is satisfactory 
evidence of painful motion.  See VAOPGCPREC 9-98 (1998), 63 
Fed. Reg. 56703 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  These opinions should be considered by the RO in 
adjudicating the left knee claim. 

Finally, the claims file reflects the veteran has 
participated in the VA Vocational Rehabilitation program; she 
also apparently has received counseling and/or treament from 
the South Carolina Vocational Rehabilitation Department.   
However, her Vocational Rehabilitation and Education (VRE) 
folder has not been associated with the claims folder.  Any 
information contained in her VRE folder and outstanding 
counseling and medical treatment records should be considered 
in the adjudication of her claims.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment or counseling of the 
veteran.  This should specifically 
include any outstanding records, dated 
since January 1999, from Moncrief Army 
Hospital, the VA Medical Center in 
Columbia, South Carolina, the South 
Carolina Vocational Rehabilitation 
Department, and any other facility or 
source identified by the veteran.  The RO 
should obtain the veteran's complete VRE 
folder.  The aid of the veteran and her 
representative in securing any other such 
records should be enlisted, as needed.  
However, if any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  In notifying the veteran that 
arrangements are being made to schedule 
her to undergo further examinations, the 
RO clearly should advise the veteran of 
the consequences of her failure to report 
for those examinations.

3.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the current nature and extent 
of her service-connected low back, right 
foot, left foot, right wrist and left 
knee disabilities.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  As 
regards the left knee, the examiner 
should specifically indicate where there 
is evidence of instability.  As regards 
all the disabilities, the examiner should 
indicate whether during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination of her low back, feet, 
right wrist and/or left knee; and 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of these 
parts (to include with use or upon 
activity) as a result of the above 
service-connected disabilities.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner is further requested to 
offer an opinion as to whether it is at 
least as likely as not that any lumbar 
disc pathology found to be present is 
related to either complaints or findings 
noted during service or to her service-
connected mechanical low back strain.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  All examination 
findings, along with the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

4.  The RO should arrange for a VA 
gastrointestinal examination to determine 
the current severity of her service-
connected history of peptic ulcer disease 
with scarred duodenal bulb, small 2-
centimeter hiatal hernia and mild 
gastritis by EGD.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should identify all symptoms 
attributable to the service-connected 
gastrointestinal disability and provide 
an assessment as to the severity of the 
disability.  All examination findings, 
along with the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

5.  The RO should arrange for a VA 
dermatological examination to determine 
the current severity of her service-
connected severe facial acne with post 
inflammatory pigmentation and acne of the 
back.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
describe any exfoliation, exudation, 
ulceration, crusting or objective 
evidence of itching, and describe the 
extent and severity of any disfigurement 
on her face and back due to the skin 
disability.  All examination findings, 
along with the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

7.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
all of the issues on appeal, as well as 
the issue of service connection for 
lumbar disc pathology, on the basis of 
all pertinent evidence of record and 
legal authority, specifically to include 
that cited to above.  With respect to 
each increased rating claim, the RO 
should consider whether the issue 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b) (1998), 
for assignment of an extra-schedular 
rating.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

8.  If any benefits requested by the 
veteran continue to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
her case is returned to the Board for 
further appellate consideration.  
However, the veteran is reminded that 
Board review of any issue not currently 
in appellate status (such as service 
connection for lumbar disc pathology) may 
be obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


